Citation Nr: 1747747	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for thyroid cancer and the residuals thereof, to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1957 to December 1977.  The Veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicide agents.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Notice of Disagreement was filed in September 2014.  A Statement of the Case was issued in June 2016.  A substantive appeal was filed in June 2016.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered before the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides during service.

2.  The evidence is at least in equipoise as to whether the Veteran's thyroid cancer was caused by in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria to establish service connection for thyroid cancer, and the residuals thereof, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.             §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Below, the Board grants service connection for thyroid cancer and the residuals thereof.  In light of this favorable action, discussion of whether VA has met its duties of notification and assistance is not required with respect to that claim, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

The Veteran seeks entitlement to service connection for thyroid cancer and the residuals thereof.  He contends that his diagnosed thyroid cancer was caused by in-service exposure to Agent Orange.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's personnel records show that he served in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent, 
to include Agent Orange. 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

At the outset, the Board notes that VA has determined that certain diseases, including various respiratory cancers, are deemed associated with herbicide exposure.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  Such identified diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11 , the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for several conditions, including thyroid cancer.  See Notice, 72 Fed. Reg. 32,395 (June 12, 2007).  Therefore, service connection for the Veteran's thyroid cancer cannot be granted on a presumptive basis.
Certain chronic diseases, including endocrinopathies, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, here, there is no evidence indicating that the Veteran's thyroid cancer was manifest to a degree of 10 percent or more during the first year following separation from service in 1977.   Further, the Veteran's STRs do not show, nor does the Veteran contend, that he was treated for, or diagnosed with, thyroid cancer or any other malignant tumors during his active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Rather, private medical records reflect that he was diagnosed with thyroid cancer in 1993, approximately 15 years following his separation.  Thus, presumptive service connection on the basis of chronicity is not warranted.  

Accordingly, although presumptive service connection, either on the basis of herbicide exposure or based on chronicity, is not warranted, service connection for the Veteran's thyroid cancer may still be established on the basis of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  

In August 2014, the Veteran was afforded a VA examination.  In the Disability and Benefits Questionnaire (DBQ) Report, the examiner stated that the Veteran had conditions related to the thyroid, namely malignant neoplasm parathyroid and hypothyroid.  The examiner noted that the Veteran had a tumor surgically excised, and no chemotherapy or radiation treatment followed.  Additionally, the examiner stated that the Veteran's thyroid cancer was in remission, and that he was currently being treated for hypothyroidism.

In May 2017, the Board referred the case for an independent medical expert (IME) opinion.  The Board specifically requested that the expert furnish an opinion with respect to whether it was at least as likely that the Veteran's thyroid cancer was etiologically related to his presumed exposure to herbicide agents in service given his medical history, family history, and absence of other risk factors.  The IME opinion was provided in August 2017.  The examiner reviewed the case records and provided a positive opinion stating that it was more likely than not that the Veteran's papillary thyroid cancer was etiologically related to his exposure to herbicide agents in Vietnam.  The expert supported his opinion by citing two appellate cases.  In each of the cases, the Veterans' exposure to herbicides was more likely than not to have caused their papillary thyroid cancers.  The expert reviewed the other experts' opinions and was in agreement.  The expert indicated that his opinion was also based on the recently published scientific study High Prevalence of Agent Orange Exposure Among Thyroid Cancer Patinents in the National VA Healthcare System by Le et. al.  The expert indicated that in the study the information was unavailable for histological subtypes and age-adjusted rates, but the data was suggestive that there might be a significant association between Agent Orange and papillary thyroid cancers.  The expert acknowledged that he had previously opined that the data from the report by Le et. al. was by itself insufficient to assign a likelihood for herbicides to be etiologically related to thyroid cancer, but in light of the persuasive arguments provided by the experts in the other appeals cases, he is now convinced that it is more likely than not that a person's exposure to herbicides is an etiological agent for thyroid cancer. 

Accordingly, the Veteran has a current diagnosis of thyroid cancer, which has been linked by medical evidence, to include the highly probative IME report, to his in-service exposure to an herbicide agent.  Thus, the IME opinion puts the claim in equipoise.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's thyroid cancer is as likely as not attributable to his active military service.  Thus, under VA law, the Veteran must prevail.  See 38 U.S.C.A.  § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted.

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for thyroid cancer and the residuals thereof as due to exposure to an herbicide agent is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


